Citation Nr: 0116245	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  00-14 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement to 
service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had verified active military service from May 
1977 to May 1980, and from December 1990 to May 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
San Juan, the Commonwealth of Puerto Rico. 

The issue of entitlement to an increased evaluation for 
lumbar paravertebral myositis has not been adjudicated by the 
RO. Accordingly, this issue is not in appellate status, and 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
in April 1996.  The claimant did not file a timely appeal.

2.  Additional evidence received since April 1996 includes VA 
examination reports, VA treatment records, and written 
statements.  This evidence is new and material in that it is 
relevant to and probative of the claim of entitlement to 
service connection for PTSD.


CONCLUSIONS OF LAW

1.  The April 1996 rating decision that denied entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 
7105(b)(1), (d)(3) (West 1991); 38 C.F.R. §§ 20.200, 
20.302(b), 20.1103 (2000).

2.  New and material evidence has been presented, and the 
appellant's claim for service connection for PTSD is 
reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 1991); 38 
C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran had two periods of active service; it is the 
second period of service, during Operations Desert 
Shield/Storm and Provide Comfort from which this claim 
arises.  During his recall to active duty, the veteran served 
as a practical nurse in the King Khalid Military City 
Hospital.  He also worked at the 251st Evacuation Hospital.  
The veteran has claimed that as a result of this service he 
now suffers from post-traumatic stress disorder (PTSD).  

The veteran initially applied for service connection for PTSD 
in 1992.  Submitted in support of his claim were written 
statements made by the veteran, along with VA hospital 
records of treatment.  Upon reviewing the veteran's claim, 
the RO, in April 1996, denied the veteran's request for 
service connection.  In denying the claim, the RO, despite 
the abundance of VA medical treatment records to the 
contrary, stated that there was a lack of evidence showing 
that the veteran was actually suffering from PTSD.  The 
veteran was notified of the RO's decision by letter in May 
1996.  He did not register a disagreement with that decision.  

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (2000).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  A 
decision as to which an appeal is not initiated and perfected 
is final.  An appeal consists of a timely filed notice of 
disagreement (NOD) in writing and, after a statement of the 
case (SOC) has been provided, a timely filed substantive 
appeal.  38 C.F.R. § 20.202 (2000).  A claimant has one year 
from notification of a decision of the agency of original 
jurisdiction to file a notice of disagreement (NOD) with the 
decision, and the decision becomes final if a NOD is not 
filed within that time.  38 U.S.C.A. § 7105(b) and (c) (West 
1991); 38 C.F.R. §§ 3.160(d) and 20.302(a) (2000).  A 
substantive appeal must be filed within 60 days of mailing of 
the SOC, or within the remainder of the one-year period from 
notice of the action appealed, whichever is longer.  38 
C.F.R. § 20.302(b) (2000).  A determination of which the 
claimant is properly notified is final if an appeal is not 
perfected as provided in 38 C.F.R. § 20.302 (2000).  See 38 
C.F.R. § 20.1103 (2000).

As noted, a letter from the RO advising the veteran of its 
decision concerning his PTSD claim and of his appellate 
rights and procedures was issued in May 1996.  The veteran 
failed to file a notice of disagreement, and thus the April 
1996 decision became final.  38 U.S.C.A. § 7105 (West 1991).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence received after April 1996 is presumed credible 
for the purposes of reopening the veteran's claim unless it 
is inherently false or untrue, or it is beyond the competence 
of the person making the assertion.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995).  Since the April 1996 rating decision, the 
following evidence has been received:  the veteran's 
contentions, VA medical treatment records, and VA examination 
records. 

The veteran maintains that he suffers from PTSD and that it 
was caused by his exposure to numerous stressors while 
serving as a practical nurse during Operation Desert 
Shield/Storm.  To the extent that the veteran contends that 
he currently has PTSD and that it is related to his military 
service, this contention is not new. 

The rest of the medical evidence received since April 1996 is 
new in that it was not previously of record.  It must be 
determined whether it is material.  To be material, it must 
tend to prove the merits of each essential element that was a 
basis for the prior denial.  Therefore, in order to be 
material, there would have to be competent evidence tending 
to show that the veteran currently has PTSD and that the 
condition is related to disease or injury during his military 
service.  

The new evidence is material.  While specific VA psychiatric 
evaluations done in conjunction with the veteran's claim have 
not produced a diagnosis of PTSD, VA treatment records have 
chronicled the veteran's treatment for the disorder.  
Moreover, the veteran has received treatment at the 
designated VA medical center that specializes in PTSD 
treatment (Coatesville VA Medical Center).  That is, the 
veteran's VA treating physicians determined that the veteran 
was suffering from PTSD and that he would specifically 
benefit from 56 days in the VA PTSD Treatment Program at 
Coatesville.  

Thus, it is the conclusion of the Board that the evidence 
submitted since April 1996 is new and material as it bears 
directly and substantially upon the specific matter under 
consideration and is neither cumulative nor redundant.  This 
new evidence, in connection with evidence previously 
assembled, is of such significance that it must be considered 
in order to fairly decide the merits of the appellant's 
claim.  Accordingly, the issue of entitlement to service 
connection for PTSD is reopened. 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000); see also 38 U.S.C.A. 
§ 7104(b) (West 1991 & Supp. 2000).

Having reopened the veteran's claim, the issue of entitlement 
to service connection for PTSD is the subject of the REMAND, 
below.


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for PTSD 
is reopened.  To this extent only, the appeal is granted.


REMAND

With respect to the veteran's claim, he has reported that he 
was exposed to stressful situations and experiences while 
serving as a practical nurse when stationed in the Kingdom of 
Saudi Arabia during 1990 and 1991.  In order to assure that 
the evaluation of the claim is fully informed, the RO should 
attempt to verify the veteran's alleged stressors.  The 
veteran has provided some details for the alleged stressors, 
and the RO should also give him an opportunity to provide 
additional details regarding these events.  The veteran is 
advised that this information is vitally necessary to obtain 
supportive evidence of his particular stressful events, and 
if he does not provide sufficient details, an adequate search 
for verifying information cannot be conducted.  Based on the 
statements he has submitted, the RO should contact the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197 (formerly the Environmental Support 
Group) for its assistance in verifying the reported 
stressors.  The RO should also inform the veteran of the need 
to submit independent evidence verifying his stressors and 
allow him an appropriate opportunity to submit such evidence.

It will also be necessary to obtain an additional VA 
examination in this case.  There is conflicting medical 
evidence concerning a diagnosis of PTSD.  Thus, after 
attempts are made to corroborate the veteran's reported 
stressors, he should be examined to determine whether he has 
PTSD.  Such an examination should be conducted with the 
benefit of review of the claims folder, to include a review 
of the veteran's treatment records from the Coatesville VA 
Medical Center.  If a PTSD diagnosis is warranted, the 
examiner is asked to identify the established in-service 
stressor, if any, considered sufficient to produce PTSD.  The 
examiner should also state whether there is a link between 
the veteran's current psychiatric symptomatology and any 
established in-service stressor.

Accordingly, this claim is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran for the 
approximate dates of all VA treatment, 
and the names of all VA hospitals or 
outpatient clinics at which he has 
received treatment for PTSD, since April 
1999.  The RO then should obtain and 
associate with the file all VA treatment 
records of the veteran of which he 
provides notice.  All records maintained 
are to be requested, to include those 
maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.

2.  The RO should contact the veteran and 
ask that he provide any additional 
verifying information that he can 
regarding the stressors he claims to have 
experienced in service.  If possible, he 
should provide as many details of the 
claimed stressors such as dates, places, 
detailed descriptions of the events, and 
any other identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignment, or any other 
identifying detail.  He should be 
informed that he may submit statements 
from fellow service members or others 
that witnessed or knew of the alleged 
events at the time of their occurrence.

3.  The RO should send what information 
it has about the veteran's active service 
and reported specific stressors to the 
USASCRUR to see if any information can be 
provided to confirm or verify the 
occurrence of the veteran's claimed 
stressors.  Any information obtained from 
USASCRUR should then be included in the 
claims folder.

4.  The RO must then review the file and 
make a determination as to whether the 
veteran is a veteran of combat and if any 
of his stressors are related to combat.  
A memorandum should be prepared 
describing which of the veteran's 
stressors have been verified and 
established as having occurred during 
military service, if any.  Said 
memorandum it to be included in the 
claims folder for review.

5.  If there are any stressors verified,  
the veteran should be given complete and 
thorough VA psychiatric examination in 
order to determine whether he has PTSD.  
Prior to conducting the examination, the 
examiner should be given a copy of this 
remand and the veteran's claims folder.  
The veteran's medical history and the 
RO's memorandum detailing which stressors 
have been verified for purposes of this 
claim must be reviewed prior to the 
examination.  The diagnosis should be in 
accordance with the American Psychiatric 
Association's:  Diagnostic and 
Statistical Manual of Mental Disorders-
IV.  All necessary special studies or 
tests including appropriate psychological 
testing and evaluation is to be 
accomplished.

The examination report should reflect 
review of pertinent material in the 
claims folder.  The examiner should 
integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain a true picture of the 
veteran's psychiatric status.

The examiner must express an opinion as 
to whether the veteran meets the criteria 
for PTSD contained in DSM-IV, and if he 
meets such criteria, whether PTSD can be 
related to the stressor or stressors 
reported and established, based on the 
RO's memorandum, as having occurred 
during the veteran's active service.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If the examiner 
determines that the veteran does not have 
PTSD, the examiner must provide detailed 
reasoning as to this determination, to 
include a discussion of previous 
diagnoses that found that the veteran has 
PTSD.

6.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the requested examination does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000); see also Stegall 
v. West, 11 Vet. App. 268 (1998).  Ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) is completed.

Following completion of the requested development, the 
veteran's claim should be readjudicated.  If the decision 
remains unfavorable, the veteran and his representative 
should be given a supplemental statement of the case and 
allowed sufficient time for a response.  Thereafter, the 
claim should be returned to the Board for further 
consideration.

The veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purposes of this REMAND are to obtain additional information 
and comply with due process considerations.  No inference 
should be drawn regarding the final disposition of these 
claims as a result of this action.

The Board expresses its appreciation in advance to the RO for 
it assistance in developing the requested evidence and trusts 
that it will attend to it in an expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 


